DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 9-10, filed August 16th, 2021, with respect to drawing and specification objections have been fully considered and are persuasive.  The objections to the drawings and specification have been withdrawn. 
Applicant’s arguments, see Pages 10-11, filed August 16th, 2021, with respect to the rejection(s) of claim(s) 1-6 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsushima (US 20140232302; already of record from IDS), as necessitated by an amendment.
Claim Interpretation
In regards to claim 4, the phrase “a prescribed process” is interpreted under its broadest reasonable interpretation as being any prescribed process, including any process described within the claims or any other process that an electrically powered vehicle would reasonably perform during its operation.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano (US 2014/0324261; already of record) in view of Tsushima (US 2014/0232302; already of record from IDS).
In regards to claim 1, Amano discloses of an electrically powered vehicle (Abstract) comprising: 

a motor generator configured to generate travel torque using power stored in the power storage device and generate power for charging the power storage device (Fig 1 Part 130, Para 0040 and 0044); and 
a controller configured to control the charging of the power storage device such that a state of charge (SOC) of the power storage device does not exceed a prescribed upper control limit (Para 0065, 0078-0079, 0084-0085, Fig 1 Part 300, Fig 2 bottom chart Part S1), 
wherein the controller is configured to (Fig 1 Part 300) 
when the electrically powered vehicle moves in a downhill direction with the motor generator generating travel torque in an uphill direction on an uphill road, allow charging in which the SOC exceeds the upper control limit (Para 0083-0084, 0104-0105, Fig 2 bottom chart Part S2), and 
when a request to stop a system of the electrically powered vehicle is made … with the SOC exceeding the upper control limit, perform a discharge process of discharging the power storage device (Para 0068, 0084-0085, Fig 2 bottom two plots; where at t14, which is the time that the increased maximum SOC amount is stopped, the discharge process occurs to lower the SOC from the amount at S2 to the amount at S1).

	However, Amano does not disclose that when a request to stop a system of the electrically powered vehicle is made by a user with the SOC exceeding the upper control limit… 
	Tsushima, in the same field of endeavor, teaches of when a request to stop a system of the electrically powered vehicle is made by a user with the SOC exceeding the upper control limit (Fig 3 Parts S102 and S103, Para 0048-0050, 0034, where the input can be made via the ignition switch being turned from “on” to “off”, or it can be inputted from the external apparatus 41)... 

In regards to claim 3, Amano teaches of the electrically powered vehicle according to claim 1, further comprising a system relay provided between the power storage device and an electric device that receives power from the power storage device (Para 0038, Fig 1 Parts 115, 110, 130), wherein 
the power storage device (Part 110) includes …
However, Amano does not teach that the power storage device includes 
a plurality of cells, and 
an equalization circuit configured to individually discharge each of the plurality of cells for equalizing storage power amounts of the plurality of cells, and 
the discharge process includes a process of operating the equalization circuit after the system relay is turned off in response to the request to stop the system.
Tsushima, in the same field of endeavor, teaches of a power storage device (Fig 1 Part 11) that includes 
a plurality of cells (Para 0002, 0038), and 
an equalization circuit configured to individually discharge each of the plurality of cells for equalizing storage power amounts of the plurality of cells (Fig 4 Part 43, Fig 5, Para 0062-0063, 0067-0068), and 
the discharge process includes a process of operating the equalization circuit after the system relay is turned off in response to the request to stop the system (Para 0041, 0055, 0062-0063, 0067-0068; where the discharge process can occur after the system relay is in an off state).

In regards to claim 4, Amano in view of Tsushima teaches of the electrically powered vehicle according to claim 3, wherein 
the controller is configured to, when the request to stop the system is made, turn off the system relay after performing a prescribed process (Tsushima Para 0055, 0041), and 
the discharge process includes a process of discharging, until the system relay is turned off in response to the request to stop the system, the power storage device by operating the electric device (Tsushima Para 0045-0046, 0048, 0050-0052).
The motivation of combining Amano and Tsushima is the same as that recited in claim 3.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view Tsushima, as applied to claim 1 above, further in view of Kim et al. (US 2013/0085631; already of record from IDS; hereinafter Kim).
In regards to claim 2, Amano in view of Tsushima teaches of the electrically powered vehicle according to claim 1, wherein the controller is configured to, when the electrically powered vehicle moves [on a hill and is motor generator is generating power], remove a restriction on the charging of the power storage device by allowable charging power indicating a maximum value of power receivable by the power storage device (Para 0065-0067, 0083-0085, Fig 2).
However, Amano in view of Tsushima does not specifically teach that when the electrically powered vehicle moves in the downhill direction with the motor generator generating the travel torque 
Kim, in the same field of endeavor, teaches of when the electrically powered vehicle moves in the downhill direction with the motor generator generating the travel torque in the uphill direction on the uphill road, remove a restriction on the charging of the power storage device by allowable charging power indicating a maximum value of power receivable by the power storage device (Para 0034-0035, 0043-0044, 0013; where the restriction of the power storage device can be removed temporarily such as that taught in Amano, allowing the system to drive in a desired direction when rolling down a hill and when the SOC of the battery is full). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the removal of a restriction of a maximum power storage device SOC, as taught by Amano in view of Tsushima, to include occurring when the electrically powered vehicle moves in the downhill direction with the motor generator generating the travel torque in the uphill direction on the uphill road, as taught by Kim, in order to allow the driver to perform the operations that are inputted into the vehicle and improve drivability (Amano Para 0065-0067).  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 5 and 6, it was noted in Non-Final Rejection of May 17th, 2021 that the claims were indicated as allowable subject matter. No additional references have been founded by the examiner during an updated search, thus claims 5 and 6 remain allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/2/2021